El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En este caso los apelantes fueron, basta cierto punto, diligentes en obtener prórrogas para radicar la transcrip-ción de la evidencia. Instaron al taquígrafo para que pre-*247parara la transcripción. El 4 de agosto de 1925 se concedió una prórroga de treinta días. De los autos y de la moción que fué radicada originalmente en este tribunal se desprende que no se solicitó ninguna otra prórroga basta el 30 de sep-tiembre, en que el taquígrafo, y no los apelantes, solicitó y obtuvo una prórroga de treinta días. Debido a no haberse proseguido la apelación y a la existencia del lapso de tiempo entre el 3 de septiembre y el 30 del mismo mes, el apelado solicita la desestimación del recurso.
En la primera vista, los apelantes, a pesar de nuestras repetidas decisiones sobre la materia, insistieron en que la demora del taquígrafo no debía imputárseles, citando al efecto las leyes de 1917 y 1919. Es innecesario repetir todo lo que hemos dicho. Pueden consultarse las decisiones. Cruz v. Luiña, 33 D.P.R. 1008, y casos allí citados. Esta corte creyó que no fué la intención de la Legislatura que un apelante se cruzara de brazos después de pedir que el taquígrafo transcribiera sus notas taquigráficas. El deber de solicitar prórrogas recae en primer término sobre el apelante, y no sobre el taquígrafo. El descuido habido es, litexalmente, el descuido de los apelantes.
Durante la primera vista, los apelantes también sostuvieron que nunca se les comunicó la concesión de la prórroga del 4 de agosto. No sabemos que sea el deber de alguien notificar a un apelante la concesión de una prórroga, y los apelantes no nos han indicado regla o estatuto alguno que exija tal notificación. Los apelantes mismos, de acuerdo con las decisiones, están obligados a ver que no expire el tiempo dentro del cual puedan radicar la transcripción de la evidencia.
Aun suponiendo que de acuerdo con el artículo 140 del Código de Enjuiciamiento Civil la corte de distrito hubiese podido revivir el tiempo de los apelantes, derecho' que niega la mayoría de este tribunal, este poder de la corte jamás fué invocado.
*248El taquígrafo, y nó los apelantes, fue el que solicitó la prórroga. Ni en la corte inferior ni en este tribunal ban tratado los apelantes de presentar un caso de negligencia excusable o de cualquiera otra naturaleza.
Después de la vista, aunque algo fuera del tiempo conce-dido, los apelantes presentaron un memorándum adicional en el cual admiten que no existe ley alguna que exija que se les notifique la prórroga concedida por una corte. Abora dicen que ésta era la práctica de acuerdo con la Ley de Enjuiciamiento Civil española, y que esta práctica no ba sido derogada. Resolvemos lo contrario.
En 1904 se adoptó un Código de Enjuiciamiento Civil para Puerto Rico. Fue tomado de Idaho e, indirectamente, de California, con la interpretación, dentro de lo razonable, dádale en dichos estados. Se entendía universalmente tanto por la judicatura como por el foro que no era necesario notificar a las partes las sentencias y resoluciones dictadas de acuerdo con el nuevo sistema de procedimiento estable-cido. Existía la ficción legal de que un abogado siempre estaba presente en la corte y estaba obligado a cerciorarse de las actuaciones de la misma. Desde entonces, la Legis-latura ba establecido determinados casos en que es necesaria la notificación, pero estas notificaciones no son aplicables a las prórrogas. La Legislatura reconoció claramente la regia al formular las excepciones. P'ara el apelante, éste es un caso de expressio unms est excliosio alterius.
Ya habíamos llegado a las anteriores conclusiones cuando, el 12 de diciembre de 1927, los apelantes radicaron un escrito adicional en el cual exponían que el 31 de agosto de 1927 habían radicado, o el taquígrafo lo había hecho, una moción solicitando una nueva prórroga, para preparar la transcripción de la evidencia. Sucedió que la corte no dictó resolución alguna sobre esa petición. El apelado, durante la segunda vista de este caso, y en sus alegatos o memorándum, sostenía que, toda vez que la moción no fué resuelta por la *249•corte, es enteramente nula y carece de valor alguno, no pudiendo beneficiar a los apelantes. Estos, entre otras cosas •sostenían qne no habiendo sido considerada la moción de prórroga, la corte tenía poder para prorrogar el término •para preparar la transcripción en cualquier momento; y, por tanto, qne la prórroga posterior concedida con fecba 30 •de septiembre es enteramente válida y eficaz. Más bien ■ creemos qne era el deber de los apelantes o del taquígrafo, .según sea el caso, investigar el resultado de la moción soli-citando la prórroga y ver que ésta fuese específicamente •concedida. La resolución posterior de la corte, en forma -alguna era una respuesta a la moción de prórroga presen-tada el 31 de agosto de 1927. Si la contención es correcta, •entonces todo lo que un apelante tiene que hacer es radicar una moción ante una corte y nunca dar paso ulterior alguno. La moción de desestimación debe ser declarada con lugar por «ese solo fundamento.
Además, hay también otro motivo. A pesar del hecho de que la apelación fué interpuesta el 3 de junio de 1927, los apelantes continuaron solicitando prórrogas, sin poner a este tribunal en momento alguno en posición de decidil por qué no se había radicado la transcripción. Creemos que ha habido falta de diligencia en la radicación de la transcripción •en esta corte, lo,, que, de acuerdo con la regla 59, es un fundamento adicional para desestimar el recurso.

Debe desestimarse la apelación.

Los Jueces Sres. Presidente del Toro y Asociado Hut-chison, disintieron.